         Case 1:16-cr-00500-RMB Document 434 Filed 11/19/19 Page 1 of 3
                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      November 19, 2019

The Honorable Richard M. Berman
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re: United States v. Filiberto Alomar-Santos, S2 16 Cr. 500 (RMB)

Dear Judge Berman:

        The defendant in the above-captioned case, Filiberto Alomar-Santos, is scheduled to be
sentenced on November 26, 2019, for participating in a wide-ranging conspiracy to violate the
narcotics laws of the United States, in violation of Title 21, United States Code, Section 846, by
distributing and possessing with the intent to distribute a quantity of mixtures and substances
containing cocaine. The Government respectfully submits this letter in advance of the
sentencing and in response to the defendant’s pre-sentence submission dated November 19, 2019
(“Def. Mem.”).

       Under the United States Sentencing Guidelines, the sentencing range applicable to the
defendant’s conduct is 57 to 71 months’ imprisonment.

                                 Background and Investigation

        The defendant was charged by Superseding Indictment on March 8, 2017 (the
“Indictment”), at which time certain co-defendants were arrested and the defendant became
aware that he was wanted for arrest in connection with the Indictment. The defendant remained
a fugitive for more than a year and a half, before being captured and arrested in Puerto Rico on
or about December 5, 2018. The defendant subsequently pled guilty on July 10, 2019, to one
count of conspiring to violate narcotics laws, in violation of Title 21, United States Code,
Section 846, by distributing and possessing with the intent to distribute a quantity of mixtures
and substances containing cocaine, from in or about May 2015 up to and including in or about
February 2017, in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).
(See Probation Office’s Pre-Sentence Investigation Report (“PSR”) ¶¶ 1-4.)

        As described in part in the PSR, the investigation that led to the arrest and guilty plea of
the defendant involved a significant drug trafficking organization (the “Organization”), based in
the New York City area and Puerto Rico, that imported and distributed dozens of kilograms of
cocaine in New York and New Jersey between at least 2015 and up to and including 2017.
The investigation thus far has resulted in the indictment on federal charges of 16 individuals.
         Case 1:16-cr-00500-RMB Document 434 Filed 11/19/19 Page 2 of 3
Honorable Richard M. Berman
November 19, 2019
Page 2


        The Organization arranged for the shipment and delivery of packages containing cocaine,
sent via the United States Postal Service from Puerto Rico to New York. The packages and
narcotics subsequently were received and transported by members of the Organization for the
purpose of eventual distribution and sale. The Organization arranged for and facilitated the
shipment from Puerto Rico to New York of at least dozens—and likely hundreds—of packages,
each containing cocaine in amounts up to approximately four kilograms.

        Members of the conspiracy undertook varying, and sometimes overlapping, roles in the
cocaine-trafficking Organization. Certain participants packaged and mailed the parcels, filling
them with cocaine and often concealing the cocaine within innocuous packaging, including using
methods of camouflage to conceal the true contents of the parcels. The packages were then
shipped and delivered to addresses in and around the New York City area to individuals either
participating in, or recruited by members of, the Organization. Recipients of the packages then
either themselves transported the packages to other individuals in the Organization, or turned
over the packages to “runners” who effected the transport to conspirators for the purpose of
distribution and sale.

        Following the sale of the cocaine, monetary proceeds were either mailed or physically
brought, via courier, to Puerto Rico, to pay the source(s) of supply. Members of the
Organization made numerous trips, often utilizing short-turnaround flights, to deliver thousands
of dollars, cash, per trip. Additionally, members of the conspiracy tracked the delivery status of
the cocaine-filled packages, using the relevant U.S. Postal Service tracking numbers, either via
the internet or by phone.

        The investigation involved a combination of physical surveillance, witness and defendant
interviews, seizures of suspicious packages, review of IP addresses tracking certain packages,
review of post office surveillance videos, fingerprint matching, recorded phone calls, and the use
of New York State wire intercepts in a related case, among other investigative techniques.
Additionally, numerous packages were seized or surveilled as part of the investigation.

       For their participation in the Organization, the defendants each were charged in one count
of conspiring to distribute, and possess with the intent to distribute, detectable amounts of
cocaine, in violation of 21 U.S.C. § 846.

       On July 10, 2019, the defendant pleaded guilty to Count One of Superseding Indictment
S2 16 Cr. 500 (RMB). (See id. ¶ 4.) Under the United States Sentencing Guidelines (the
“Guidelines” or “U.S.S.G.”), the sentencing range applicable to the defendant’s conduct is 57
to 71 months’ imprisonment (the “Guidelines Range”). (See id. ¶ 94.)

                                            Discussion

        The general purposes of sentencing include the need for the sentence imposed to promote
respect for the law, to afford adequate deterrence to criminal conduct, and to protect the public
from further crimes of the defendant. See United States v. Park, 758 F.3d 193, 197 (2d Cir.
2014) (citing 18 U.S.C. § 3553(a)(2)). These purposes are effected by considering, among other
         Case 1:16-cr-00500-RMB Document 434 Filed 11/19/19 Page 3 of 3
Honorable Richard M. Berman
November 19, 2019
Page 3


factors, the nature of the offense, the defendant’s role in the crimes committed, and both general
and specific deterrence.

       As described above, the crimes here are very serious. The drug-trafficking Organization
in which the defendant was a participant was extensive, and it included numerous members,
dozens of shipments through the mail, and massive quantities of cocaine.

       The Organization’s activities—and the defendant’s conduct—contributed to dangerous
and damaging effects of narcotics upon the community and upon the eventual individual
customers and users. And the conspiracy abused the very reliability of the United States Postal
Service to further their illegal drug trafficking.

        The defendant here was involved in facilitating the transfer of U.S. Mail parcels
containing cocaine, sent from Puerto Rico to New York, specifically by mailing certain packages
involved in the conspiracy from Puerto Rico to the New York area and by receiving packages in
New York and maintaining and transporting, and/or unloading, cocaine from certain packages in
a storage unit utilized by the Organization (the “Storage Unit”) for purposes of facilitating its
drug-trafficking operation. In particular, in just the boxes seized by law enforcement officers in
a single search of the Storage Unit, the defendant’s fingerprints were found on at least six
separate boxes of packaging materials. The defendant was observed by law enforcement officers
on U.S. Post Office surveillance video sending a package associated with the Organization’s
drug-trafficking efforts.

        The Government acknowledges the defendant’s lack of prior criminal history, and, as
reflected in the Guidelines calculation, his minor role in the drug conspiracy. (PSR ¶ 55.) The
Government also recognizes the defendant’s challenging personal circumstances, historically and
at present. (See Def. Mem. 4-5.) The Government also notes the defendant’s family obligations.
(See Def. Mem. 4.) Those factors are balanced against the seriousness of the crime and the
harmful effects of the defendant’s conduct, as well as his lengthy status as a fugitive.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                By:
                                                      Alex Rossmiller
                                                      Assistant United States Attorney
                                                      Tel.: (212) 637-2415


Cc: Raymond Colon, Esq., counsel for defendant (via ECF)
